Clarke, J. (dissenting):
The option contemplated an inspection of the vessel before acceptance. The defendant wrote: “ I beg to confirm the condition which I stated to you by telephone that if they do not have a representative in Hew York to examine her at the time she is on the ways—• which we expect will be about September 30th or October 1st — we shall consider that the option is surrendered.” In accordance with the understanding as to inspection, the plaintiff’s assignor employed a ship surveyor, who made such inspection, and an expense therefor was incurred and paid of $150. This inspection was made and the liability therefor incurred prior to the attempted withdrawal of the option. This was a detriment to the promisee, and hence sufficient consideration to support the option and make it irrevocable. Acceptance was tendered during the life of the option, and the respective rights of the parties, therefore, became fixed.
The judgment and order appealed from should be affirmed, with costs.
Laughlin, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.